DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a macronutrient and claims 1-8, 10, and 14-23 in the reply filed on 03/07/22 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim contains reference to tables in the specification. However, as per MPEP 2173.05(s) where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). In the instant case applicant’s need to list the weed species they are claiming in claim 6 and not reference tables in the specification for their convenience. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring phenomenon without significantly more. The claim(s) recite(s) a method for controlling at least one invasive plant growth in a perennial grass plant community, the method comprising applying a phytotoxic micronutrient and/or an agricultural composition comprising one or more ingredients selected from applicant’s claimed a)-e). This judicial exception is not integrated into a practical application because the claim as currently written reads on seeds of any type naturally blowing into the perennial grass plant community, the method as currently written also reads on animals defecating in a perennial plant grass community as animal waste would fall under phytotoxic micronutrients, micro and macronutrients as well as biological compounds and animals defecating in grass communities is a naturally occurring phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are only directed to applying the claimed phytotoxic micronutrients in any concentration and any format (E.g. the movement of boron rich soil with wind or copper application from an injured animal which bleeds in/on the perennial plant grass community reads on the instantly claimed invention because blood from an animal would provide copper to the soil/plants all of which are naturally occurring phenomenon) with or without an agricultural composition which reads on further naturally occurring phenomenon without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-15, 17-34 of copending Application No. 16988553 (reference application) in view of Jennings (US20140200143).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘553 teaches a method of controlling/negatively impacting the growth of invasive plants within a perennial grass plant community wherein the perennial grass plants are preserved comprising the same phytotoxic micronutrients, specifically boron in the same amounts per acre to control the same weeds in the same grass populations that are instantly claimed with the same agricultural compositions that are instantly claimed, e.g. the same micronutrients, macronutrients, biological compounds, inorganic compounds, seeds, etc. instantly claimed and both claim wherein the perennial grass population has its growth and vigor maintained or increased. ‘553 merely requires the agricultural composition to be present whereas it is optional in the instant claims. ‘533 does not claim wherein the composition takes on the forms (dry and liquid) instantly claimed. However, this deficiency in ‘533 is addressed by Jennings.  Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]).
However, one of ordinary skill in the art would conclude that the method claimed in copending 16988553 overlaps in scope and anticipates and/or renders obvious the instantly claimed method when taken in view of Jennings (US20140200143).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 10, 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8835355 (‘355) in view of Sowa (US2626211) and Jennings (US20140200143). ‘355 claims methods of selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising:
applying boron to an area of the perennial grass community to achieve a soluble boron concentration in the soil of the perennial grass community from about 3 milligrams per liter to about 50 milligrams per liter, and wherein said boron application is phytotoxic to the at least one invasive plant species while increasing the growth and vigor of the perennial grass,
wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion, and spotted knapweed which are the same weeds which are instantly controlled by application of the same phytotoxic micronutrients, e.g. boron, that are instantly claimed and which exist in the same perennial grass communities instantly claimed. ‘355 merely claims a different concentration of boron and does not claim wherein the composition further comprises an agricultural composition comprising the claimed macronutrients, fertilizer, and adjuvants instantly claimed. However, these deficiencies in ‘355 are addressed by Sowa. Sowa teaches applying compositions which comprise NH3BF3/ammonia borane to selectively control weeds such as crabgrass or poison ivy in areas of grasses without killing the desired grasses in the community/area (the plants are discolored but recover and as such their health would be maintained as per applicant’s instant claim 5), wherein the phytotoxic micronutrient in boron and wherein the amount of elemental boron used for selectively killing is from about 8.76-26.27 pounds per acre which reads on the instantly claimed about 10 pounds to about 150 pounds of elemental boron per one acre and the rate of about 20 pounds to about 100 pounds of elemental boron per one acre which are instantly claimed (NH3BF3 has a molecular weight of 30.865, Boron’s molecular weight is 10.811, and as such boron is 35% of the total molecular weight of NH3BF3, and 25-75 pounds of NH3BF3 would be from 8.76 pounds of elemental boron to 26.27 pounds elemental boron per acre). Further the NH3 in the ammonia borane would be a nitrogen source for plants and as such reads on applying an agricultural composition which comprises a macronutrient as nitrogen (which comes from ammonia) is a claimed macronutrient, because as is evidenced by ehow ammonia is known to be used as a fertilizer (See entire document). 
	Sowa teaches wherein their composition includes ammonia borane (NH3BF3) which would provide nitrogen, boron, and hydrogen to plants and soil which reds on wherein the composition further comprises a fertilizer, e.g. inorganic fertilizer, wherein the fertilizer comprises hydrogen.
Sowa teaches wherein their composition which is applied to selectively kill some of the same weeds which are instantly claimed in areas of grasses, further comprises an adjuvant, specifically a wetting agent (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
	Sowa teaches wherein the micronutrient and the agricultural formulation are applied together (simultaneously) as a liquid formulation (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
It would have been obvious for one of ordinary skill in the art to use the claimed method to control weeds in populations of perennial grasses specifically the claimed weeds in the claimed types of perennial grasses because Sowa teaches that using the claimed amounts of boron per acre are useful for selectively controlling weeds such as poison ivy, crabgrass in desired grass populations wherein the grass populations might become discolored but do recover, e.g. the desired/maintained grass population maintains its health/growth/vigor. Thus, it would have been obvious for one of ordinary skill in the art to determine the effective level of boron for application to the desired perennial grass populations, e.g. the instantly claimed Kentucky bluegrass, etc. as taught by ‘355, in order to control the claimed weeds since it was known in the art to control these same weeds selectively in grass populations with the same/overlapping amounts of elemental boron with macronutrients, e.g. ammonia which functions as an inorganic fertilizer to provide both nitrogen and hydrogen to the grass population. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
‘355 also does not specifically teach wherein the composition(s) being applied in the claimed method take the specific forms instantly claimed in claims 18-21. However, this deficiency in ‘355 is addressed by Jennings. Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]).
 Thus, one of ordinary skill in the art would conclude that the method claimed in US Patent No. 8835355 in view of Sowa and Jennings overlaps in scope and renders obvious the instantly claimed method.

	Claims 1, 5-8, 10, 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9775357 (‘357) in view of Jennings (US20140200143), and Jennings (US20150351407) “Jennings II”.
	Both the instant application and ‘357 teach/claim methods of controlling growth of invasive plant species, e.g. cheatgrass, existing in perennial grass communities comprising applying phytotoxic micronutrients wherein the perennial plant grass community is not harmed/permanently harmed comprising applying phytotoxic nutrients. ‘357 merely requires the phytotoxic micronutrient to be copper wherein the instantly claimed phytotoxic nutrient is not limited and the instant claims require the composition and phytotoxic micronutrient to be in several forms (liquid, dry, combinations thereof). However, this deficiency in ‘357 is addressed by Jennings. Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron or copper, etc. which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]). ‘357 also does not specifically teach wherein the perennial plant grass community is the same as those instantly claimed. However, this deficiency is addressed by Jennings II. Jennings II teaches controlling the same weeds instantly claimed in the same perennial grass populations, Kentucky bluegrass, bluebunch wheatgrass, etc. instantly claimed with phytotoxic micronutrients, e.g. copper or boron (see [0059]; [0079]; [0075]; [0077]; example 3; etc.). Jennings II further teaches applying the phytotoxic micronutrients with macronutrients, e.g. nitrogen, and other fertilizing agents and/or lime which provides calcium to the soil ([0083]; [0076]). Thus, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in US Patent No. 9775357 (‘357) in view of Jennings (US20140200143), and Jennings (US20150351407) “Jennings II”.


	Claims 1, 5-8, 10, 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10251399 (‘399) in view of Jennings (US20140200143), and Jennings (US20150351407) “Jennings II”.
Both the instant application and ‘399 teach/claim methods of controlling growth of invasive plant species, e.g. dandelion, existing in perennial grass communities comprising applying phytotoxic micronutrients wherein the perennial plant grass community is not harmed/permanently harmed comprising applying phytotoxic nutrients. ‘399 merely requires the phytotoxic micronutrient to be copper wherein the instantly claimed phytotoxic nutrient is not limited and the instant claims require the composition and phytotoxic micronutrient to be in several forms (liquid, dry, combinations thereof). However, this deficiency in ‘399 is addressed by Jennings. Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron or copper, etc. which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]). ‘399 also does not specifically teach wherein the perennial plant grass community is the same as those instantly claimed. However, this deficiency is addressed by Jennings II. Jennings II teaches controlling the same weeds instantly claimed, e.g. cheatgrass, dandelion, etc. in the same perennial grass populations, Kentucky bluegrass, bluebunch wheatgrass, etc. instantly claimed with phytotoxic micronutrients, e.g. copper or boron (see [0059]; [0079]; [0075]; [0077]; example 3; etc.). Jennings II further teaches applying the phytotoxic micronutrients with macronutrients, e.g. nitrogen, and other fertilizing agents and/or lime which provides calcium to the soil ([0083]; [0076]). Thus, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in US Patent No. 10251399 in view of Jennings (US20140200143), and Jennings (US20150351407) “Jennings II”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa (US2626211), and further in view of Jennings (US20140200143) as evidenced by ehow (https://web.archive.org/web/20100519193634/https://www.ehow.com/how_4868846_use-ammonia-fertilizer.html).
Applicant’s claim:
-- A method for controlling at least one invasive plant growth in a perennial grass plant community, the method comprising applying
(i) a phytotoxic micronutrient and/or
(ii) an agricultural composition comprising one or more ingredients selected from
a) a micronutrient;
b) a macronutrient;
c) a biological compound or a related carbon-based organic compound; d) an inorganic compound; or
e) a seed, a seed coating, or a seed inoculant;
wherein the phytotoxic micronutrient is selected from the group consisting of boron, copper, iron, chlorine, manganese, molybdenum and zinc; and
wherein the phytotoxic micronutrient is absorbed systemically by the plant, thereby inducing systemic phytotoxicity in the plant.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-7, and 10, Sowa teaches applying compositions which comprise NH3BF3/ammonia borane to selectively control weeds such as crabgrass or poison ivy in areas of grasses without killing the desired grasses in the community/area (the plants are discolored but recover and as such their health would be maintained as per applicant’s instant claim 5), wherein the phytotoxic micronutrient in boron and wherein the amount of elemental boron used for selectively killing is from about 8.76-26.27 pounds per acre which reads on the instantly claimed about 10 pounds to about 150 pounds of elemental boron per one acre and the rate of about 20 pounds to about 100 pounds of elemental boron per one acre which are instantly claimed (NH3BF3 has a molecular weight of 30.865, Boron’s molecular weight is 10.811, and as such boron is 35% of the total molecular weight of NH3BF3, and 25-75 pounds of NH3BF3 would be from 8.76 pounds of elemental boron to 26.27 pounds elemental boron per acre). Further the NH3 in the ammonia borane would be a nitrogen source for plants and as such reads on applying an agricultural composition which comprises a macronutrient as nitrogen (which comes from ammonia) is a claimed macronutrient, because as is evidenced by ehow ammonia is known to be used as a fertilizer (See entire document). 
	Regarding claims 14-15, Sowa teaches wherein their composition includes ammonia borane (NH3BF3) which would provide nitrogen, boron, and hydrogen to plants and soil which reds on wherein the composition further comprises a fertilizer, e.g. inorganic fertilizer, wherein the fertilizer comprises hydrogen.
	Regarding claims 16-17, Sowa teaches wherein their composition which is applied to selectively kill some of the same weeds which are instantly claimed in areas of grasses, further comprises an adjuvant, specifically a wetting agent (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
	Regarding claims 19 and 22, Sowa teaches wherein the micronutrient and the agricultural formulation are applied together (simultaneously) as a liquid formulation (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-23, Sowa does not specifically teach wherein the grass community in which the weeds that are being controlled is a perennial grass community. However, the grasses of Sowa would include perennial grass communities as many grasses are perennial grasses. However, this deficiency in Sowa is addressed by Jennings. Sowa also does not teach wherein the perennial grass is one of those instantly claimed in claim 8. However, this deficiency in Sowa is addressed by Jennings. Jennings teaches that it was known to use boron/borate compounds to kill annual weeds such as cheatgrass, dandelion, etc. in areas with desired and/or naturally growing perennial grasses such as the instantly claimed Kentucky bluegrass, Idaho fescue, bluebunch wheatgrass etc. (see [0124]; [0125]; [0033]; [0035]; [0045]; [0046]; [0048]; [0051]; [0056]) in ranges of 0.35-14 pounds of plant available boron per acre depending upon soil at the site being treated and which invasive weed species is present to be controlled ([0124]; [0056]). 
	Regarding claims 18, 20, 21, Sowa teaches wherein their composition is preferably applied as an aqueous solution although they do not teach away from other formulation types. However, this deficiency in Sowa is addressed by Jennings. Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]).
	Regarding claim 23, Sowa does not specifically teach wherein applying their composition which comprises boron (which is a phytotoxic nutrient) and ammonia which provides nitrogen and hydrogen to the plants provides a synergistic effect in controlling the growth of at least one invasive plant. However, this is a result effective of applying the claimed combinations and as Sowa teaches applying the same agents to selectively control the same weeds within grass populations then it obviously would exhibit the same effects instantly claimed.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to use the claimed method to control weeds in populations of perennial grasses specifically the claimed weeds in the claimed types of perennial grasses because Sowa teaches that using the claimed amounts of boron per acre are useful for selectively controlling weeds such as poison ivy, crabgrass in desired grass populations wherein the grass populations might become discolored but do recover, e.g. the desired/maintained grass population maintains its health/growth/vigor. Thus, it would have been obvious for one of ordinary skill in the art to determine the effective level of boron for application to the desired perennial grass populations, e.g. the instantly claimed Kentucky bluegrass, etc. as taught by Jennings, in order to control the claimed weeds since it was known in the art to control these same weeds selectively in grass populations with the same/overlapping amounts of elemental boron with macronutrients, e.g. ammonia which functions as an inorganic fertilizer to provide both nitrogen and hydrogen to the grass population. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially since Jennings teaches that the levels of boron used to control the weeds depend on the weeds to be controlled and what perennial grass populations the weeds are growing in because each plant species has different requirements for nutrients and tolerance to these nutrient levels and that perennial grasses are much more tolerant to higher micronutrient levels than annual weeds and as such these levels can be optimized to afford the most effective levels for weed treatment while not achieving levels harmful for the perennial grass species.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616